117 Ga. App. 105 (1968)
159 S.E.2d 458
ALLGEIER
v.
CAMPISI et al. GENUINE PARTS COMPANY
v.
CAMPISI.
43304, 43317.
Court of Appeals of Georgia.
Argued January 9, 1968.
Decided January 17, 1968.
Lipshutz, Macey, Zusmann & Sikes, Morris Macey, J. Timothy White, for appellants.
Eugene O'Brien, for appellees.
PANNELL, Judge.
1. Where, as in the present case, an individual owner of an automobile delivers it to an automobile dealer for the purpose of having said dealer secure offers for the purchase thereof, and to sell the same upon approval of an offer by the individual owner, the automobile dealer to receive a commission of a set sum regardless of the sale price, such transaction is not a "sale or return" transaction between a buyer and a seller within the meaning of the Georgia Uniform Commercial Code § 109A-2-326, so as to make said automobile subject to levy and sale upon executions obtained against the automobile dealer by creditors of the dealer. For this reason the cases of Guardian Discount Co. v. Settles, 114 Ga. App. 418 (151 SE2d 530); McDonald v. Peoples Automobile Loan &c. Corp., 115 Ga. App. 483 (154 SE2d 886) have no application. Accordingly the jury upon the trial of the claims filed by the individual owner in the present cases was authorized under the evidence to find in favor of the claimant and the trial court did not err in refusing to direct verdicts in favor of either of the plaintiffs in execution nor did he err in entering judgments upon the verdict in favor of the claimant.
2. The other enumerations of error not dealt with above are without merit.
Judgments affirmed. Jordan, P. J., and Deen, J., concur.